DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 15-31 are pending in the instant application. Claims 15-31 are rejected. 
Information Disclosure Statement
	The information disclosure statement filed on May 19, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
Election/Restrictions
	Applicant’s election with traverse of Group II, claims 15-20 and new claims 21-31, in the response filed on August 1, 2022 is acknowledged. The traversal is on the ground(s): there is no undue burden. This not found to be persuasive because the inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious. Each group is directed to art recognized divergent subject matter which require different searching strategies for each group. Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner. Therefore, the restriction requirement is still deemed proper and is hereby made final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 15, the terms “epithelial condition” and “derivative thereof” of 1,3-diphenyl-1,3-propanedione (DBM) are not defined in the specification; therefore, the claims are rendered indefinite. In other words, it is unclear to the examiner what exactly can be considered an epithelial condition or a derivative of DBM. With regards to an epithelial condition, the specification (see [0010]) merely discloses that “the 1,3-diphenyl-1,3-propanedione may be in a local or topical administration, for example, by applying to the skin or epithelial surface of the oral cavity…” and discloses an assay involving primary human lung epithelial cells (see Figure 9). With regards to a derivative of DBM, the specification gives an embodiment (see [0034]) wherein “the derivative of DBM is selected from the group consisting of 1,3-diphenyl-1,3-propanedione, 1,3-Dibenzoylpropane, 2-Bromo-1,3-diphenylpropane-1,3-dione, Benzoic anhydride, 1,3-Bis(4-methoxyphenyl)-1,3-propanedione, and 1-(2-Hydroxyphenyl)-3-phenyl-1,3-propanedione.” However, the terms are not defined in the specification in a way that would allow one of ordinary skill in the art to immediately envisage what can be considered an epithelial condition or a derivative of DBM or what exactly can fit within the scope of these terms. Appropriate correction is required. This rejection can be overcome, for example, by deleting “or a derivative thereof” from claim 15 and replacing “epithelial condition” with “oral mucositis” and deleting all occurrences of skin or skin conditions, etc. in the claims or by replacing “epithelial condition” with “skin condition” and deleting all occurrences of oral cavity or oral mucositis, etc. in the claims. 
Claim 20 recites the limitation "said skin condition". There is insufficient antecedent basis for this limitation in the claim because claim 15 (from which claim 1 depends) is drawn to the prevention or treatment of an epithelial condition not a skin condition. Appropriate correction is required. For example, see the suggestions given above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626